          Case 1:20-cv-11777-DPW Document 9 Filed 11/19/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                          )
LAWYERS FOR CIVIL RIGHTS,                 )
                                          )
            Plaintiff,                    )
                                          )
v.                                        )                 C.A. No. 20-cv-11777-DPW
                                          )
UNITED STATES CITIZENSHIP AND             )
IMMIGRATION SERVICES,                     )
                                          )
            Defendant.                    )
__________________________________________)

                  ASSENTED TO MOTION FOR EXTENSION OF TIME

       NOW COMES Defendant, by and through its attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, and respectfully requests this Court to extend the

deadline for Defendant to file a responsive pleading for 30 days, until December 4, 2020.

Undersigned counsel was recently assigned to this case, and additional time is needed to confer

with Defendant to obtain sufficient information to prepare a response to the Complaint. Opposing

counsel has been contacted and has indicated their assent to this Motion.

       WHEREFORE, the Defendant respectfully requests that the Court extend by thirty (30)

days the date by which the Defendant must file a responsive pleading up to and including

December 4, 2020.
         Case 1:20-cv-11777-DPW Document 9 Filed 11/19/20 Page 2 of 2




                                            Respectfully submitted,

                                            ANDREW E. LELLING
                                            United States Attorney

                                     By:    /s/ Erin E. Brizius
                                            Erin E. Brizius
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            1 Courthouse Way, Suite 9200
                                            Boston, MA 02210
                                            (617) 748-3398
Dated: November 19, 2020                    Erin.E.Brizius2@usdoj.gov


                           LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that, pursuant to Local Rule 7.1, I conferred with Plaintiff’s counsel on

November 19, 2020, and he assented to the relief requested in this Motion.

                                            /s/ Erin E. Brizius
                                            Erin E. Brizius
Dated: November 19, 2020                    Assistant U.S. Attorney




                                               2
